           Case 6:19-cv-01795-JR       Document 22       Filed 12/07/20      Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

DUANE S.,1

                                      Plaintiff,                     Civ. No. 6:19-cv-01795-JR

     v.                                                              OPINION AND ORDER
ANDREW M. SAUL, Acting
Commissioner of Social Security

                              Defendant.
______________________________________
RUSSO, Magistrate Judge:

       Plaintiff Duane S. brings this action for judicial review of the Commissioner of Social

Security’s (“Commissioner”) decision denying his applications for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security

Act (“the Act”). This court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c). For the reasons

below, the Commissioner’s final decision is affirmed.

       Born in 1971, plaintiff was 42 years old on his amended alleged onset date of April 29,


       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental parties in this case.
Page 1 – OPINION AND ORDER
           Case 6:19-cv-01795-JR       Document 22       Filed 12/07/20      Page 2 of 11




2014.2 Plaintiff filed his applications on May 31, 2016, alleging disability due to osteoarthritis of

the right shoulder; chronic obstructive pulmonary disease (COPD), syncope and collapse, post-

concussive syndrome, mild cognitive impairment, dysarthria, hypotestosteronemia, visual

changes, PTSD, sleep apnea, obesity, and organic brain syndrome. Tr. 17, 265.

       Plaintiff’s claims were denied initially and upon reconsideration. Tr. 142-51, 158-63.

Plaintiff timely requested a hearing before an Administrative Law Judge (“ALJ”) and appeared for

a hearing on August 6, 2018. Tr. 38-71, 164-69. In a written decision dated October 19, 2018, the

ALJ denied plaintiff’s applications. Tr. 12-31. The Appeals Council denied plaintiff’s subsequent

petition for review, rendering the ALJ’s decision final. Tr. 1-6. This appeal followed.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, a court reviews the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).



                                          DISCUSSION




       2
        “Tr.” refers to the Transcript of the Social Security Administrative Record, ECF No. 11,
provided by the Commissioner.
Page 2 – OPINION AND ORDER
         Case 6:19-cv-01795-JR         Document 22       Filed 12/07/20      Page 3 of 11




       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.920(a)(4), 416.920(a)(4) (2012). The burden

of proof rests upon the claimant at steps one through four, and with the Commissioner at step five.

Id.; Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner must demonstrate that the

claimant is capable of making an adjustment to other work after considering the claimant’s residual

functional capacity (“RFC”), age, education, and work experience. 20 C.F.R. §§ 404.920(a)(4)(v),

416.920(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is disabled. Id.

If, however, the Commissioner proves that the claimant can perform other work existing in

significant numbers in the national economy, the claimant is not disabled. Id.; see also Bustamante,

262 F.3d at 953–54.

       The ALJ performed the sequential evaluation. At step one, the ALJ found that plaintiff had

not performed substantial gainful activity since his alleged onset date. Tr. 17. At step two, the ALJ

found plaintiff had the severe impairments of osteoarthritis of the right shoulder, COPD, and

organic brain syndrome. Tr. 17.

       At step three, the ALJ found plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the listings. Tr. 18; 20 C.F.R. Part 404,

Subpart P, Appendix 1.

       Prior to step four, the ALJ determined that plaintiff’s RFC allowed him to perform medium

work with the following limitations: he can occasionally climb ladders, ropes, or scaffolds; he can

occasionally reach overhead with the right, dominant, upper extremity; he can tolerate only

occasional exposure to pulmonary irritants; he can perform only simple and routine tasks; and he

can tolerate only occasional exposure to co-workers and the general public. Tr. 20



Page 3 – OPINION AND ORDER
         Case 6:19-cv-01795-JR          Document 22       Filed 12/07/20      Page 4 of 11




        At step four, the ALJ found that plaintiff was unable to perform his past relevant work as

a nurse’s assistant. Tr. 23.

        At step five, the ALJ found that based on plaintiff’s age, education, work experience, and

RFC, he could perform jobs that exist in significant numbers in the national economy, including

floor waxer, wall cleaner, and laundry worker. Tr. 24-25. The ALJ therefore concluded that

plaintiff was not disabled. Tr. 25.

        Plaintiff contends the ALJ erred by (I) failing at step two to find his sleep apnea and obesity

to be severe impairments; (II) failing to properly evaluate the medical opinion of treating physician

Rio Lion, D.O.; (III) rejecting plaintiff’s subjective symptom testimony; and (IV) rejecting the lay

witness testimony of Robin Wachs.

I.      Step Two Findings

        Plaintiff first argues that the ALJ improperly omitted his obesity and sleep apnea from the

list of severe impairments at step two of the sequential evaluation.

        At Step Two, the ALJ is required to determine whether a claimant has “a medically severe

impairment or combination of impairments.” Smolen v. Chater, 80 F.3d 1273, 1289–90 (9th Cir.

1996) (internal citation omitted); 20 C.F.R. §§ 404.1520(a)(4) (ii), 416.920(a)(4)(ii) (1996). The

Step Two evaluation is a “de minimis screening device to dispose of groundless

claims.” Smolen, 80 F.3d at 1290 (citing Bowen v. Yuckert, 482 U.S. 137, 153–54, 107 S.Ct.

2287, 96 L.Ed.2d 119 (1987)). Thus, “[a]n impairment or combination of impairments can be

found ‘not severe’ only if the evidence establishes a slight abnormality that has ‘no more than a

minimal effect on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290 (quoting Social

Security Ruling 2 (“SSR”) 85–28, 1985 WL 56856 at *3) (citing Yuckert v. Bowen, 841 F.2d 303,

306 (9th Cir. 1988)). However, it is the claimant’s burden to “furnish[ ] such medical and other



Page 4 – OPINION AND ORDER
         Case 6:19-cv-01795-JR          Document 22       Filed 12/07/20      Page 5 of 11




evidence of the existence [of a severe impairment] as the Secretary may require.” Bowen, 482 U.S.

at 146 (quoting 42 U.S.C. § 423(d)(5)(A)).

       The ALJ resolved step two in plaintiff’s favor. Tr. 17. The ALJ also considered plaintiff’s

obesity when determining his RFC and noted the medical opinion of Dr. Berner regarding

plaintiff’s BMI. Tr. 18, 96. Under Burch v. Barnhart, the ALJ’s acknowledgement of plaintiff’s

obesity was “adequate[] consideration.” 400 F.3d 676, 682 (9th Cir. 2005). In Burch, as is the case

here, the claimant did not set forth evidence in the record of any functional limitations as a result

of her obesity that the ALJ failed to consider. Id. On this record, plaintiff has failed to meet his

burden to show the existence of a severe impairment at step two. Bowen, 482 U.S. at 146.

       With respect to plaintiff’s sleep apnea, the ALJ noted that there was no medical evidence

that plaintiff’s sleep apnea resulted in “any functional limitations that would significantly affect

[plaintiff’s] ability to perform basic work activities for a continuous period of at least 12 months.”

Tr. 18. The ALJ considered plaintiff’s allegations of sleep apnea when formulating his RFC. Tr.

20, 74-75, 90-91, 108, 125. Plaintiff has failed to identify or cite any specific, credible limitations

stemming from his sleep apnea; therefore, he has shown no prejudicial error at step two.

Bowen, 482 U.S. at 146

II.    Medical Opinion of Rio Lion, D.O.

       Plaintiff next argues that the ALJ improperly rejected the opinion of treating physician Rio

Lion, D.O. “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where a treating or examining physician’s opinion is

contradicted by another doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’”

Id. (citation omitted). “An ALJ may only reject a treating physician’s contradicted opinions by



Page 5 – OPINION AND ORDER
         Case 6:19-cv-01795-JR         Document 22       Filed 12/07/20     Page 6 of 11




providing ‘specific and legitimate reasons that are supported by substantial evidence.’” Ghanim v.

Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d

1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ

must do more than state conclusions. He must set forth his own interpretations and explain why

they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion

or assigns it little weight while doing nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing it with boilerplate language that

fails to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100

F.3d 1462, 1464 (9th Cir. 1996)).

       Dr. Lion began treating plaintiff in February 2016. Tr. 767. On February 4, 2017, Dr. Lion

opined that plaintiff was “both mentally and physically disabled due to multiple chronic medical

issues” and “unable to perform the tasks required of a physical or desk job.” Tr. 767. He noted that

plaintiff suffered from COPD/chronic bronchitis, dyspnea and obstructive sleep apnea.

       On September 5, 2017, Dr. Lion provided a Pulmonary Medical Source Statement, noting

symptoms of shortness of breath, orthopnea, chest tightness, rhonchi, episodic acute asthma,

episodic acute bronchitis, fatigue, and coughing. Tr. 769. He found that plaintiff could walk only

three blocks without resting, and that plaintiff could stand or walk only a few hours a day in an

eight-hour workday. Tr. 770.




Page 6 – OPINION AND ORDER
           Case 6:19-cv-01795-JR       Document 22       Filed 12/07/20      Page 7 of 11




       The ALJ gave minimal weight to Dr. Lion’s opinion. Tr. 23. As an initial matter, Dr. Lion’s

opinion was contradicted by other medical opinions in the record, including the opinion of

examining neuropsychologist Audrina Mullane, Ph.D. On January 1, 2017, Dr. Mullane performed

a full neuropsychological evaluation on plaintiff and found no evidence to establish a

neurocognitive disorder. Tr. 760-65. Dr. Lion’s opinion was also contradicted by the medical

opinion of Neal Berner, M.D., who reviewed the entire medical record and opined that plaintiff

was not disabled by his impairments. Tr. 88. The ALJ gave significant weight to these opinions.

Tr. 22-23. Because it was contradicted by other medical opinions in the record, the ALJ was

required to provide “specific, legitimate reasons” for rejecting Dr. Lion’s opinion. Ghanim, 763

F.3d at 1161.

       The ALJ provided at least two specific, legitimate reasons for rejecting Dr. Lion’s opinion.

First, the ALJ found that Dr. Lion’s opinion was contradicted by evidence of plaintiff’s activities

of daily living. A conflict between a treating physician’s opinion and a claimant’s activity level is

a specific and legitimate reason for rejecting the opinion. Ford v. Saul, 950 F.3d 1141, 1155 (9th

Cir. 2020). Here, plaintiff reported remodeling a bathroom and exercising regularly during the

relevant period. Tr. 749. Consultative physician Dr. Berner also noted plaintiff had normal gait

and strength, and stayed active with housework, fishing, and driving.3 Tr. 80, 96, 568, 582. On this

record, it was reasonable for the ALJ to infer that these activities evidence physical stamina and

capabilities in contradiction with Dr. Lion’s opinion that plaintiff suffered from severe, disabling

physical and mental limitations. Specifically, plaintiff’s level of activity arguably contradicts Dr.



       3
         While plaintiff argues that Dr. Berner’s opinion does not qualify as substantial evidence
because he was a consultative physician, Dr. Berner relied on other medical opinion evidence in
the record to formulate his opinion, and it therefore constituted substantial evidence. See
Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

Page 7 – OPINION AND ORDER
         Case 6:19-cv-01795-JR          Document 22       Filed 12/07/20      Page 8 of 11




Lion’s findings that plaintiff could walk only three blocks without needing to rest, and that plaintiff

could stand or walk only a few hours a day in an eight-hour workday. Tr. 770. The ALJ thus

provided a specific, legitimate reason for rejecting Dr. Lion’s opinion. Ford, 950 F.3d at 1154-55.

       Dr. Lion’s findings of disabling mental and physical limitations were also contradicted by

the longitudinal record. Inconsistency with the record as a whole is a specific and legitimate reason

to reject a physician's opinion. Here, Dr. Mullane found plaintiff’s cognitive profile was normal.

Tr. 764. Mental status examinations performed by other providers were generally unremarkable.

Tr. 22, 528, 556, 663, 762-63. This evidence contradicts Dr. Lion’s finding that plaintiff was

disabled in part due to mental limitations. Further, despite Dr. Lion’s findings of severe COPD-

related physical limitations, a CT scan revealed clear lungs, and imaging studies were normal. Tr.

51, 56, 439-40, 451-52, 465, 487-88, 509-51, 728. The ALJ also noted that plaintiff demonstrated

normal respiratory effort on examination, clearness to auscultation, and no wheezes, rhonchi, or

rales. Tr. 21, 427, 429, 436, 444, 463, 469, 540, 580, 584, 588, 590, 592, 623, 733, 777, 781, 788,

800. On this record, the ALJ provided legally sufficient reasons for rejecting Dr. Lion’s

controverted opinion. Ghanim, 763 F.3d at 1161.

III.   Plaintiff’s Testimony

       Plaintiff next argues that the ALJ improperly rejected his testimony regarding his

symptoms and limitations. The ALJ is required to provide specific, clear and convincing reasons

for rejecting a claimant’s testimony. Garrison, 759 F.3d at 1017.

       At the administrative hearing, plaintiff testified that he was completely disabled by his

physical and mental limitations. Plaintiff testified that he suffered from wheezing caused by

bending; breathing problems caused by moisture; and grogginess caused by sleep apnea. Tr. 54,

58. He reported that he could not understand, remember, concentrate, complete tasks, or follow



Page 8 – OPINION AND ORDER
         Case 6:19-cv-01795-JR          Document 22       Filed 12/07/20      Page 9 of 11




instructions. Tr. 20, 307. Plaintiff also alleged difficulty lifting, squatting, reaching, walking, and

climbing stairs. Tr. 20, 307. He claimed that COPD and related breathing problems was his most

disabling impairment. Tr. 51.

       The ALJ considered plaintiff’s testimony but rejected it to the extent that it conflicted with

the RFC. Tr. 20-21. First, the ALJ noted that plaintiff’s alleged limitations were contradicted by

his activities. Tr. 22. The ALJ may consider a claimant’s activities when assessing his subjective

complaints. 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i). Here, as discussed above, and

despite testimony that he could not understand, remember, concentrate, complete tasks, or follow

instructions, plaintiff was able to remodel his bathroom, stay active with housework, and do “lots

of yard work.” Tr. 22, 749, 778, 805. Further, despite plaintiff’s reports of difficulty with lifting,

squatting, reaching, walking, and climbing stairs, he enjoyed fishing, crabbing, home exercise,

household chores, and shopping. Tr. 22, 304-06, 805. On this record, it was reasonable for the ALJ

to infer that plaintiff was not as limited as he alleged in his testimony. 20 C.F.R. §§

404.1529(c)(3)(i), 416.929(c)(3)(i).

       The ALJ next found that plaintiff’s testimony was undermined by his minimal treatment.

Tr. 22. Evidence of conservative treatment is sufficient to discount a claimant’s testimony

regarding the severity of an impairment. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007). Here,

for example, the ALJ noted that plaintiff sought only conservative treatment for his COPD, failing

to seek continuous oxygen therapy, ventilation therapy, and surgery. Tr. 21. Plaintiff’s use of

minimal treatment for his allegedly disabling breathing problems provides additional weight to the

ALJ’s findings. Parra, 481 F.3d at 751.

       Finally, the ALJ found that plaintiff’s complaints were undermined by the medical

evidence of record. Tr. 22. Contradiction with the medical record is a sufficient basis for rejecting



Page 9 – OPINION AND ORDER
        Case 6:19-cv-01795-JR         Document 22       Filed 12/07/20      Page 10 of 11




a claimant’s subjective symptom testimony. Carmickle v. Comm’r, 533 F.3d 1155, 1161 (9th Cir.

2008). Here, while plaintiff claimed that he was short of breath and coughing all the time, and that

breathing problems limited his movements, a CT scan revealed clear lungs, and imaging studies

were normal. Tr. 51, 56, 439-40, 451-52, 465, 487-88, 509-51, 728. The ALJ also noted that

plaintiff demonstrated normal respiratory effort on examination, clearness to auscultation, and no

wheezes, rhonchi, or rales. Tr. 21, 427, 429, 436, 444, 463, 469, 540, 580, 584, 588, 590, 592, 623,

733, 777, 781, 788, 800. On this record, the discrepancies between plaintiff’s statements and the

medical record provided additional justification for the ALJ’s rejection of plaintiff’s testimony.

Carmickle, 533 F.3d at 1161. In sum, the ALJ rejected plaintiff’s testimony for legally sufficient

reasons supported by substantial evidence.

IV.    Lay Witness Testimony

       Plaintiff argues, finally, that the ALJ improperly rejected the lay testimony of plaintiff’s

girlfriend, Robin Wachs. The ALJ may discount a lay witness opinion if he provides germane

reasons for doing so. Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Germane reasons for

rejecting lay testimony include inconsistency with the medical evidence. Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).

       Here Ms. Wachs identified limitations substantially similar to those identified in plaintiff’s

testimony. Tr. 20, 307. The ALJ rejected this opinion because it conflicted with the medical

evidence of record. Tr. 20. In the Ninth Circuit, if an ALJ provides legally sufficient reasons for

rejecting a claimant’s testimony, and the lay testimony echoes the claimant’s complaints, the ALJ

therefore provides germane reasons for rejecting the lay testimony. Valentine v. Comm’r, 574 F.3d

685, 694 (9th Cir. 2009). On this record, the ALJ’s rejection of the lay testimony was free of

harmful error and supported by substantial evidence.



Page 10 – OPINION AND ORDER
        Case 6:19-cv-01795-JR          Document 22   Filed 12/07/20   Page 11 of 11




                                         CONCLUSION

       For the reasons stated above, the Commissioner’s final decision is AFFIRMED under

sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       DATED this 7th day of December, 2020.



                                          /s/ Jolie A. Russo
                                  ____________________________
                                            Jolie A. Russo
                                    United States Magistrate Judge




Page 11 – OPINION AND ORDER
